Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 1 of 18

October 18, 2018

To Whom It May Concern,

| have gotten to know Daniel Hernandez for the past 6 months. While it isn't a
lengthy amount of time, | am encouraged and amazed by the transformation |
have seen in such a short span of time. Working as Daniel's mentor has been
fulfilling to not only him, but myself. | see his immense dedication to his family,
rapidly growing work career, and a loving friend to those who are lucky enough to
know him. The media enjoys portraying rap musicians as reckless members of
society, but from what | have seen, Daniel has been the most charitable and
giving individual. Most recently, Daniel fulfilled a wish for a terminally ill, six year
old child. The sick child, Franklin Miranda, has a cancerous brain tumor that
continues to grow and debilitate not only him, but also his family's mental and
emotional state. One of Franklin's final wishes was to meet his favorite rapper,
"6IX9INE", Daniel's stage name. Knowing the severity of the situation, Daniel
dropped everything with little to no notice, to meet Franklin and his family. Upon
walking into the family's home, Daniel was overwhelmed with love and
compassion. He wanted to do anything and everything to help Franklin and his
family. Daniel paid the families rent for a full year so they did not have to worry
about finances and are able to focus on their beloved son. As Daniel spent more
time with Franklin, he was moved to give the boy the first ring he ever bought
from his earnings as a rapper. The ring meant nothing to him at that moment and
all he wanted to do was bring a smile to Franklins face. Not only did Daniel give
monetarily, he gave the family hope. Hope that even in the darkest of times, there
are good people in the world who are willing to help and lift the burden of
everyday life. Daniel could've easily sent a check and a signed picture but he
gave his time. Time to sit and get to know the family and their plight with
Franklin's health scares, A few hours of distraction for a family who's life is
surrounded by the understanding their son will be gone before them. | don't know
many people who would give every resource they have for strangers. | have
witnessed Daniel help countless of homeless citizens. He has bought them food,
clothes and even just sat and prayed for a turnaround from their situation. Daniel
and | are currently planning a Christmas wish list for children who spend the
majority of their time at Tomorrow’s Children at Hackensack Medical Center in
Hackensack, NJ. Tomorrow’s Children is a place for children with cancer to
receive medical treatment for their disease. While many judge Daniel by his
appearance, music, tattoos and prior offenses, he has committed his life to
making a change in people’s lives. Please take into account Daniel is just 22
years old. He did not grow up in a productive environment but is trying to

become the best person he can be and not fall into the trap and stigma. He is
working hard not only for himself but also for his family. He is using his platform
to aide others and change the lives of those around him. As a decorated Police
Officer for the last 19 years at the Union City Police Department, | have been an
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 2 of 18

advocate for underprivileged children and the needy. | have hosted many
fundraisers for many causes such as Susan G Komen Foundation, Tomorrow's
Children and LEAD, to name a few. | have most recently won a Life Saving
award and Humanitarian award by the Salvadorian Community Organization. |
myself faced trials and adversity as a child growing up in public housing and the
streets. Like Daniel, | turned my trials into triumph. It is possible with a positive
support system to transform your life. | hope to be a positive influence on Daniel’s
life and show him we don’t all have to end up on the other side of the law. Many
other rappers have come before him and were seen as delinquents and found
themselves in trouble with the law. Those rappers include Dr. Dre, Ice Cube, and
Ice Tea. All of those men went through the growing pains they needed to go
through in order to become the law abiding, businessmen they are today. Those
men are productive members of society and owners of multi-million dollar
companies that provide thousands of jobs and money back into our economy. |
know Daniel will be among their ranks if he is given the chance to be. Everyone
goes through times where they are tested but | believe its how you grow and
learn from your adversities that makes all the difference. | see that growth today
and | have faith in Daniel that he will continue to grow and thrive to be the person
| know he is meant to be.

Respectfully Yours

Carlos Pina
201-566-0311
Pinafive0@ gmail.com
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 3 of 18

Honorable Paul Englemayer October 11, 2019
United States District Court Judge

Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Your Honor,

I hope this email finds your honor well. It is with great humility and sadness that | writing you
this letter. My name is Elis Pacheco son of Johnny Pacheco, the Latin musician who has been
recognized as the founding father of Salsa Music, a multiple Grammy Award Winner, who was
awarded the Bobby Capé Lifetime Achievement Award, by New York Governor, George
Pataki. We have a foundation called The Johnny Pacheco Scholarship Fund to help musically
inclined students get into college. It is my understanding that in the ensuing days you will be
making a ruling on the sentence of Daniel Hernandez. I relish this opportunity to give your honor
from my perspective, a better understanding of who actually stands before the court.

The Pacheco family is amongst many families with charities who’ve had the opportunity to know
Daniel well and become very friendly to the point where he looks up to myself as an uncle. We
met Daniel in 2016, when he asked for guidance on building his brand and creating relationships
in the community where he can give back, specifically to kids in his neighborhood where he grew
up. Like his 6ix9ine brand, Daniel is hands-on and likes to forge a one on one connection with
people. Knowing Daniel’s circumstances with his initial charge with a minor, we suggested
aligning himself with local reputable charities and making a difference which he did. He’s
actually a Bronze sponsor for the ten-year gala of a charity we support called The Cristian Rivera
Foundation. While filing a video in our native country, Dominican Republic, Daniel went to
poorest town, and blessed the community.

Daniel has a zest for life and a passion that could never be deterred. That unwavering belief in
himself and tenacity has led Daniel to be a very successful rapper. Daniel’s personality is
infectious and he’s loyal to his core, which I believe is a large part of the current case that stands
before the court.

l’ve spoken to Daniel at great lengths to distance himself from those elements that aren’t
conducive to evolving as a person and an artist. The all to heard about “Peer Pressure” is truly
toxic and have both been parts of his current issue. Those unsavory characters have all been
replaced with mature spiritual mentors whom the court will know and respect. We are hopeful
that your honor will give Mr. Hernandez time served so these mentors the ability to continue
keeping Danny on his trajectory to be a role model the court expects.

Respectfully yours,

Elis Pacheco
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 4 of 18

October 18, 2018

Daniel Hernandez has been signed to this record label, ‘TenThousand Projects, LLC.’, since July 25",
2017, and during this period he has maintained regular, daily communication with various employees of
this company. In addition to his unparalleled creative ability, he has proven to be a reliable partner, a
hard worker and an inspiration to everyone at our company.

Daniel rose from poverty to fame at the young age of 20 years old, when he was still developing as a
young adult. Despite this disruption and the overwhelming amount of external pressures that come with
his new position in life as a global superstar, Daniel has never once failed to treat every employee of
TenThousand Projects with the utmost respect and gratitude.

Daniel is a highly intelligent individual who has used his intellectual and creative energy to fashion a
public persona, as displayed on social media platforms, such as Instagram. This public character was
created with the intent of gaining a loyal audience who will support his music career by streaming every
song, album, or video release. And while some may see this quest for fame as highly strategic, one
should be reminded that Daniel’s bombastic and dramatic public persona has been manufactured to
function as a cultural tool, promoting his charitable actions.

He has been a consistent champion of the poor. On March 19**, 2018, Daniel visited his old high school,
where he gave both a inspirational speech and $10,000 in support of the students’ futures. Just over one
month later, on April 26"", 2018, Daniel visited the slums of Puerto Rico, where he handed out a cash
total of $30,000 to the homeless. On June 12", 2018, Daniel gave money to select residents of Chicago,
who faced extreme poverty and financial distress. One day after being kidnapped, robbed and assaulted,
Daniel left hospital on July 23'?, 2018, to hand out money to kids in his hometown, Brooklyn. The next
day, July 24'", 2018, Daniel publicly announced he would donate a percentage of his earnings from his
hit single, ‘FEFE’, to charity. On August 30°, 2018, Daniel was in Mexico visiting his maternal
grandmother and decided to visit the school his mother attended in order to hand out money to over 25
students. More recently, on September 2"*, 2018, Daniel worked with ‘Make A Wish Foundation’ to
make the dreams of 7-year-old Franklin, suffering from terminal brain cancer, come true. Not only did
Daniel give Franklin and his family money, but he gave Franklin the first diamond ring he ever purchased
with the belief that the ring would bless Franklin with the same luck it brought Daniel in his career.

As Daniel continues to mature, it is our belief that his charitable propensity will continue both in
capacity and in a way that can help even more people around the world.

It has been our experience, that notwithstanding the public persona that Daniel has created and
promoted, he is a grounded individual who is focused simultaneously on his career as a successful global
artist, as well as on the thousands of children he has since encountered who come from a similar
background as he. We believe wholeheartedly that Daniel Hernandez is of good character and will
continue to help those around him.

Sincerely,

TenThousand Projects, LLC.
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 5 of 18

SURVIVE TO THRIVE GLOBAL
ENDING DOMESTIC VIOLENCE

Honorable Felicia Mennin October 13°" 2018
New York State Supreme Court

111 Centre Street

New York, NY 10013

Your honor,

if | may take a moment of the court’s time to provide you with what | feel is such a
significant relationship that was formed between our charity Survive To Thrive Global
and Daniel Hernandez.

Survive To Thrive Global is a foundation that was set up to educate, embrace and
empower victims and potential victims of Domestic Violence.

Upon being introduced to Daniel, we went over in great detail the circumstances of his
case from 2015 and were able to draw parallels and identify how susceptible young girls
like the victim in Daniel’s case, dramatically increase their odds of becoming victims of
domestic abuse.

Daniel was able to see firsthand how patterns form and being able to speak to these
young women, as well as young men, make the difference in breaking that chain.

Daniel gave his word that he will use his platform to speak to forums that reach both
potential victims and potential violators. It is so important that this initiative flourishes
because it will change lives.

We have already began our mission to do our outreach and have gotten together in the
recent weeks to strategize and conduct a group speak.

Daniel is in such an amazing position where he can make a huge impact and touch entire
communities worldwide. Although | do know the court has an enormous decision to
make in the ensuing days, we are all hopeful, your honor will have had the opportunity
to see what Daniel has done in his efforts to empower and enlighten; He has so much
value to contribute to society .

Respectfully yours,

Wlenrec

FOUNDER
Survive To Thrive Global

SURVIVETOTHRIVEGLOBAL@GMAILCOM © 646-379-7261 © WWW. SURVIVETOTHRIVEGLOBAL.ORG
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 6 of 18

L.O.T.B.M (Leaders Of Tomorrow Brooklyn Ministry)

Bishop Lamor M. Whitehead > October 18, 2018

Greetings, Honorable Judge:

LOTBM is a vibrant Ministry organization. We Serve as a mentoring and development
ministry that enriches lives, emboldens confidence and expands options of our
youth/adults by building strong leaders in both the classrooms and in our communities.

We are committed to providing educational opportunities, mentoring, athletic training, and
opportunities to travel abroad to learn about other cultures. We measure our progress against
five criteria, which indicate to us that the community direction has been changed:

1. Connection to faith.

2. Connection to a caring adult and a positive peer group.
3. Commitment to graduating, and a plan for the future.
4.The importance of Forgiveness

5. The importance of Love.

At LOTBM, we believe that cultivating our youth’s sense of enpowerment and connectedness is
the key to creating positive change in our communities.

| have met with Mr. Daniel Hernandez and he has committed to work with myself and the church
on several initiatives to rehabilitate our community. The initiatives consist: Save Brooklyn
Initiatives, Healing The Land Initiatives, Hospital initiatives, Cooking Initiatives, New York Police
Department Initiative, Google Initiatives, Brooklyn Chambers Of Commerce Initiatives, Record
Label Initiatives, B.E.T/ Television Initiatives for my Church Leaders of Tomorrow Brooklyn
Ministry . We were mutually concerned about the at risk youth of our community and the crimes
often committed by these forgotten youth. Leaders Of Tomorrow Brooklyn Ministry decided to
create these Initiative for the youth of our community. Years ago, students learned basic life
skills and they were mandatory within our school system. Unfortunately due to budget cuts in
New York City, these vital class that many from my generation have fond memories of has been
removed from the curriculum. Through these initiative we intend to introduce youth to often
overlooked career paths. As we know, the new world have many industries which encompasses
various careers and occupations which they will be introduced to through our program.

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 7 of 18

Alternatively, if these students decide to forego a career in these industry, we have achieved the
goal of educating these youth about careers and choices which they can extend to their families
and combat the disparity of poor habits amongst many low income households. Saving Brooklyn
Initiatives encompasses a unit of careers and life changing skills that will give our youth the
independence ability to create righteous decision.

The Save Brooklyn Initiatives encompass a multifaceted reconstruction system to rehabilitate
the minds of our youth of Brooklyn. These initiatives consist of Healing the land Initiative,
Google Initiative, Chambers Of Commerce Initiative, New York Police Department Initiative,
Hospital Initiative, Record label Initiative, Cooking Initiative and B.E.T Black Entertainment
Television Initiative.

When we look at Healing the land initiative this embodied network teaches our young people on
healthy eating. We will establish a ideology to understand why eating healthy and not doing
drugs is very important. Eating healthy will allow our children to understand the value of health
and once they know the value of their health they will know the destruction of drugs and being
addicted to drugs and bad eating habits.

The Google Initiative is very important because it will establish a change of mine for the young
generation. We want to teach them how to code, create applications weather it’s the phone or
the computer. We also want to encourage our young people that they can be and will be
computer sawyy. Therefore under the Google initiative it will train them how to use computers as
well.

When we look at the Brooklyn Chambers Of Commerce initiative encompass how to write
resumes, the importance and value of showing employers why you should be hired and it will
help our young people categorize all of the work that they have done. This initiative also teaches
our young generation how important good credit is and how important bank account are. We will
teach them how to keep their credit excellent, what Credit is all about and how to maintain a
bank account and save money so therefore they can be a product of our environment to
reproduce greatness and have a negative influence on our culture and community.

The NYPD initiative shows from A-to-Z how the police department work. In our community a lot
of times our African-American and Hispanic youth generation unfortunately sees the precinct as
a negative inference. We will establish that the NYPD actually is our friend by showing them
what a regular police officer day to day today operations and how they protect our community .

Hospital initiative will enlighten and enrich our youth on what goes on in the hospital and they
will be able to shadow different doctors. Maybe one of our up-and-coming youth leaders would
like to be an ophthalmologist, Radiologist or Pediatrician, They will have the privilege to shadow
these doctors and understand what their duties and responsibilities are .

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 8 of 18

Record label initiative our youth will be able to go into studios to see what the engineer job
duties are and also see the editing process. They will learn and understand what artist
development is all about behind the scenes of the Record label, the execs and what they do.

Cooking initiative is very important, they have taking home economics out of our classes due to
New York City budget cuts however children will be able to shadow Chefs at different
restaurants so that they can understand | the beauty of cooking and it can be a career.

Justice System Initiative where that our youth will be afforded the opportunity to meet judges
and lawyers to understand the justice system so therefore we will teach our youth how to abide
by the law and not against it.

Lastly we have B.E.T initiative Black entertainment television network, and we will bring our
youth on the set of different TV shows with celebrity actresses and actors, and also music
celebrities to meet them greet them get autographs however more importantly understand the
operations and duties of the cameraman, technicians and producers do, so therefore this can be
very influential to our youth a great career opportunity. (Please see Attachments To All
Initiatives In Detail)

| have known Mr. Daniel Hernandez to be a hard working gentlemen who cares dearly about his
community. Mr. Daniel Hernandez is a huge asset to our community. Additionally, this man
plays the role as a father to a 2 year old daughter, Son and Brother in his household. The
choice he has made to be a leader of his family demonstrates the immense responsibility and
commitment he has even in his private life. As we know, community service begins at home and
this upstanding gentleman has pledged to begin the work of changing his community beginning
with the persons closest to him. Mr. Daniel Hernandez has been working with my organization
for some time now and we have made a great impact in the community. We as the church of
Leaders Of Tomorrow Brooklyn Ministry Stand with Mr. Hernandez and whatever this ministry
can do to help Mr. Hernandez we are here. Mr. Hernandez has committed to community service
with this ministry and has pledged to continue the work with this ministry to change the
community with at large. Mr. Daniel Hernandez has recently been awarded by his Bishop Lamor
M. Whitehead , Senator Jesse Hamilton 20" District and Assembly Women Latrice M. Walker
55" District ( Please See Attached) for all the work he has done in the community and his
achievements in his career.

| pray the court will allow him the opportunity to continue the amazing work he has begun. Mr.
Daniel Hernandez is vital to the well being of his family and our community at large. Please see
attached all initiative That Mr. Hernandez is involved in. These initiatives are the priority in the
restoration of our community. | Presiding Bishop Lamor M. Whitehead of Leaders Of Tomorrow
International Churches Humbly ask the court through prayer that your Honor extend a good
behavior condition and restore Mr. Hernandez back to his family, his church and his community.

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 9 of 18

We accept this task as the church for Mr. Daniel Hernandez in his repentance and restoration
with God and the community.

Sincerely,

Bihys Lenore , Whitehead
residing Prelate

Leaders Of Tomorrow International Churches
Leaders Of Tomorrow Brooklyn Ministry

Whiteheadlamor@gqmail.com 922 Remsen Avenue Brooklyn NY. 11236 (917) 345-3314

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 10 of 18

Law Offices of Robert A. Celestin
A. 1650 Broadway, Suite 5&4
sy

e New York, New York 10019
(212) 262-1103

C, bob@raclawfirm.com
www.raclawfirm.com

LAW FIRM Admitted in New York

 

November 18"", 2019
By hand ;
HON. PAUL A. ENGELMAYER
Thurgood Marshall United States Courthouse
40) Foley Square
New York, NY 10007

RE: DANIEL HERNANDEZ p/k/a "TEKASHI 69" / CHARACTER WITNESS LETTER
Your Honor,

| have been Mr. Hernandez's entertainment attorney since 2017 and negotiated his first
recording contract with an independent label named "TenThousand Projects , LLC" (formerly
known as "Strainge Entertainment , LLC").

Since then, Mr. Hernandez has catapulted to international fame as a rapper by utilizing. among
other things. social media to create "Tekashi 69", an outsized and colorful personality who has

energized legions of hip-hop faris with his brashness and braggadocio.

However, it’s important to distinguish between the character of Mr. Hernandez. who's a devoted
father of a 3-year-old daughter, and the character of his rap persona - " Tekashi 69",

Rap, a music genre that is now the new "rock and roll" of this generation has rewarded, from its
inception, outrageous and dramatic personalities.

Although presently incarcerated, there is hardly a recording artist as outrageous and dramatic as
Tekashi 69!

But. Mr. Hernandez. in his personal life, is quite the opposite of his professional alter-ego,

In my regular interactions with Mr. Hernandez. | have known him to be a very sensitive, caring
and altruistic individual.

Having been very poor himself, he empathizes with the poor and his social media account, most
notably Instagram, is replete with postings of his generosity not only to young kids in his old
neighborhood in Brooklyn but also kids in his ancestral country of Mexico.

For example, and prior to his incarceration, he visited a young girl in Brooklyn suffering from

cancer whose only wish was to meet her idol "Tekashi 69". Not only did he meet with her and
her family. he took her shopping! She was ecstatic and talks about it to this day! This is just one

D2-Tekashi 69 Character Witness Letter: 11-18-2019
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 11 of 18

of many examples of the decent human being I know Mr, Hernandez to be.

And as Tekashi 69, his music has been incredibly successful with both of his albums each selling
in excess of one (1) million units (i.e., both albums went “platinum” in music industry lingo). In
addition, eight (8) single recordings released from the albums have each gone gold (i.e., sales in
excess of 500,000 units) or platinum.

As aresult, | was able to renegotiate the terms of his recording agreement with TenThousand
Projects. LLC for his next album project.

Your Honor, if you see fit to release my client, | can assure you that his days will be spent in the
recording studio recording music for his new album.

Also, earlier this year, Mr. Hernandez won an award from the performance rights organization,
BMI, for the Most Performed 35 songs in 2018!

In closing, Mr. Hernandez is a good and decent human being who | know is extremely
remorseful for the actions that have led to his incarceration and is very eager to resume his
recording career and become a productive citizen.

I pray that his character will not be confused with or judged by that of his alter-ego and that you

give him the opportunity to resume his career.

Sincerely,

i,

Robert A. Celestin, Esq.

ec: Dawn M. Florio, Esq. (via email)
Lance Lazzaro, Esq. (via email)

BO

D:\Tekashi 6O\Character Witness Letter, 11-18-2019
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 12 of 18

Hon. Paul A.Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

| wrote this letter in Dutch and translated in to the best English I could deliver.

Dear Judge Engelmayer,

My Name is Jawuz Akcay (aka Jozef Wanno) born and raised in Hengelo, the Netherlands. | am the
head agent of J.Noah booking agency based in the Netherlands. | would like to write this so that
hopefully you will understand how | experienced Daniel Hernandez during our European Tours, what
we did with Tekashi69 aka Daniel Hernandez. Before | start, | would like to let you know who | am
and where | come from.

| come from a family of 5 brothers and 4 sisters and | am the 7th child of my parents.

My parents are Syrian Orthodox (also called Aramean see website link on
https://en.wikipedia.org/wiki/Arameans ) and have fled from Turkey to the Netherlands as refugees
and have had a chance to live their lifes in the Netherlands.

| had a great childhood and especially my father was my hero, when my father was alive everything
was fine. | went to Have school class 4 (Higher General Secondary Education) in Hengelo and was
very good at learning and sports (! played at Juliana 32 soccer team) and had many friends at school
and out of school and | knew exactly what | wanted in my life.

Studying (preferably becoming a pilot) and something else in business economics (I was very good at
Maths A and B and Commercial Sciences and Law. And Marrying my childhood sweetheart Elizabeth.
| knew exactly what | wanted and please don't forget my father was everything to me. | helped our
family restaurant before school with (cleaning the store) and after school | work in the kitchen and
did my own things (1 had plenty of energy) and got good grades at school. One day we had the
Pooling finals at school and during this competition, | broke my cue and went home to borrow my
brothers cue and cycled home | see an ambulance and walk inside and hear that my father has died.
At that moment my life collapses (I have also seen my Grandfather die, before my years and | was 12
years old, | loved listening to the stories of my grandfather had about where we originally came
from) and now my father “my hero” has died, | cried for days and found no comfort! It wasn’t going
well with me and | only had one friend (Robert Alkan) who was dear to me at school and he gave me
strength and step by step | got better. Robert loved Pooling and | was good at Pooling, so we both
loved this game and he went to Vwo school exam class and | went to Havo class 4, so | laughed a lot
and did everything together. | went to Havo class 5 and he to Groningen to study Dutch Law, but
weekends we always saw each other when he came to Hengelo with his parents.

Before my exam, my brother had started an restaurant and had an opening (April 5, 1995) and that
same day his cousin David Mutlu also had his birthday, which was his birthday in at Poolcentrum in
Hengelo. | couldn't go to the birthday myself because | had to come along and help with the opening
of my brother's restaurant, so could not attend the birthday. Robert and | agreed to pool together
the next day. | woke up the next day and my mother told me that someone had died from Family

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 13 of 18

Alkan and at that moment | did not know who it was. Upon arrival at our syrian Orthodox Church in
Hengelo | saw a large photo of my best comrade Robert Alkan and on that moment everything
flashed through me and could not grasp this. We had plans for the future, because he was one of the
best in his class at the university. This was the turning point in my life that affected my life. | had lost
all my loved ones. My favorite aunt at the age of 10, my Grandfather at the age of 12, my Father "my
Hero" and now my best comrade). After the death of my father | also had no good relationship with
my brothers because they were always angry that | was doing well and my father always told
everyone how proud he was of me, so | felt completely hopeless | failed my school exam (these were
1 week later after the death of my best comrade) | could not concentrate and this while | had good
grades for the exam all sufficiently thick. Re-exam | had to get a 4 for German and | did not succeed
again. During this summer | had my brothers on my skin and had to work hard for them and had a
fight with them and my own brothers teasing me and this while | lost a bit of need and needed
someone in my life and even my childhood love | could not come along daily and everything had to
be secretly because of our faith. | felt uncomfortable at home and got my HAVO diploma the
following year and went to register in Arnhem (Markus Verbeek College) wanted to get my HBO
diploma in 2 years. Because | didn't get any help from my own brothers and even when | was working
| didn't get paid for them and started my misery and at one point | was so tired and 18 years old and
then | started living on my own. | stopped training in Arnhem because it was too expensive for me.

| lived alone and studied in Enschede at the Admiraal Hbo (business economics). | could not handle it
in terms of money despite studying and working and living on my own.

| then brought someone into my house to reduce costs and this was my baddest choice ever, because
of this | ended up in the wrong environment. | saw that this boy who lived with me didn't work and

college money and also my fixed costs (rent, gas, water, electricity etc ... ) | had built up debts and
could not pay the rent. There was then seized | have never gone to my brothers to ask for help
because | did not have a good relationship with them. | went to my oldest sister (MY REAL MOTHER)
and could live there. This went wrong because her husband had her own restaurant and came to
work there (so school-leaver) and worked every day until 4 o'clock for a wage with which you cannot
pay your debt even for 5 years! At one point | saw the boy who lived with me, and came to eat at my
brother-in-law's restaurant and told me what he was doing and | bale that day, that | had to earn
extra money and this has cost me life more than 10 years, despite | made a lot of money! | was fed
up with that life and went to my brother, who is a builder At the time, the company had to ask for
work (| no longer wanted that life). He gave me work and had to prove my worth and | did that too,

| met my wife Denisa Pestova, and | was hopelessly in love (my brother was against this relationship
because she is Slovakian and not of our own kind) By the way, at the moment | had no ties with
crime, had left everything behind, but had given my contacts to someone else. My brother and | no
longer talked to each other despite working together, but emailed only during work and at one point
Denisa turned out to be pregnant with our second child. | was so happy with my child born on May
23, 2009 (Jennifer “my saving Engel “Really happy again. But | will never forget the day, June 9, 2009,
there was a raid at my home and was taken by Police and | did not know why at that moment !!!
Eventually | was extradited to Germany and arrived in ‘Huis’ | was scared and regretted that | was in
jail and missed Denisa and Nikolas, and my daughter who was only 16 days old when | got stuck, |
learned a lot in prison and finally accepted and only then saw what | traded was bad and | harmed
others | thank God and | am even happy that | ended up in prison. | became the boy again when my
father lived. | came out of prison and | registered with Denisa. | had no contact with any of my family
during my imprisonment, only my eldest brother "Konstantijn", who visited me with my wife Denisa

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 14 of 18

once a month in prison in Germany) After a few years | was transferred to The Netherlands to get out
of there. | was soon released with an ankle strap and had to report me every day in Arnhem "Ptc
Arnhem". | was happy back home with my family. | was allowed to finish my trajectory in Hengelo for
the last 3 months. One day a nephew came to tell me that my brother's daughter was taken by gigolo
and sold as a whore and because of this | got back to jail, but not until this day agree, but accepted.
The lawsuit lasted until 2018 and in the end | had to do a 240-hour community service. My
relationship suffered and argued every day and even took the step to leave the house because my
children did not want to suffer trauma from this. | had a hard time and | didn't know what to do
because you didn't get a job because of my criminal record. | came across a friend in 2016 who was
into music (his company was then called Hiphopworld). | saw potential in his vision. | slept in the
office and worked day and night (| want to live a better life for my children and leave something good
for them)

My son Nikolas came to me one day and said "Dad you have to do Tekashi69 European Tour" and |
looked at his profile of Tekashi69 and told me my son, never mind, who wants to see him in his
rainbow colored hair. This is maybe went on for 2 weeks. My son is a sweet boy and never asks me
anything, so at a certain point | approached MTA booking and made a sacrifice for 10 shows. |
received an e-mail that the offerings had been accepted, but the management (on that moment |
thought ‘Will Cornish’ was the manager) wanted to do it in June 2018 (and this email was in late April
2018). Normally | would never do it, because | need at least 3 months to promote shows. My son
believed in it and that's why | accepted the deal and made contracts. We had to work day and night
because we didn't even have 6 weeks before the first show. We arranged work permits for the
United Kingdom and everything that was needed. Air travel, hotel ground transport, marketing etc ...

Our Tour Manager Stav and our production team went to London, because there was our first show.
Tekashi69 would come to London. Tekashi69 did not enter the country despite all the papers being
done. In the evening my Tour Manager called me that Tekashi69 was put on the plane to Brussels. |
then called my partner and then drove to Brussels (3 hours from my house). His plane landed at 6 am
and we drove away at 2:30 am. | never went to shows, because | work in Urban music, but am not a
fan of this rap music. We picked him up and went to the Hotel in Brussels (Tekashi69 was very
disappointed and wanted to do the show for his fans and us) | told him that it was impossible even
though | would lose a lot of money with this. His next show was in Brussels in 3 days, because all
shows in the Uk were canceled. | stayed with him these days. In the beginning | had a very wrong
image of him (with his tattoos and his type of music). He was a shy boy and radiated a lot of energy
which attracted me a lot. After that | also went to Amsterdam (after Brussels) to attend our show
there. Meet and Greets were also sold here. Tekashi69 wanted the money from these Meet N greets
and explained to me what his previous manager had done and understood it and paid it in cash.
normally agreed with Will Cornish everything was transferred via bank after it happened ).

| have never experienced anything like that (so much power and a lot of love for his fans). This was a
very nice experience, but the next day | said goodbye to Daniel Hernandez/Tekashi69 and went home
and continued their European Tour. The day after they had a show in Frankfurt, Germany they would
fly to Berlin (because | wasn’t able to book a business flight in the morning and all coaches had to fly
so that they arrived in Berlin on time and this was agreed with Will Cornish) | was called by "Shotti"
and shouted at me and was angry because his artist doesn’t have a business flight and now | had to
book business for the entire crew because otherwise the whole tour would not take place. | was
confused and called Will Cornish and told him this and he said please do what Shotti asks and | will
pay you back these flights. | booked the flights, but did not understand who Shotti was, but | was
angry with this man because how he screamed and am a father of 3 children. Stav our tour manager

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 15 of 18

called me and could not handle what had happened in Berlin and told me he wanted to fly back
home (Greece), | had to make the decision to do the rest of the Tour myself as the Toumanager and
went to Belfort France to do the festival in and wanted to talk to Shotti personally, but did not know
that a flight back to New York had already been booked for Shotti. | acted as Tour Manager with his
crew and got to know them all. Daniel Hernandez/Tekashi 6ix9ine’s best friends ‘Andrew Green’ and
‘Will Asher’ and they were very happy that Shotti was gone, but | did not understand everything (I
heard something from Trey Way and that they were afraid of these guys. Will and Andrew did not
want to hang around these guys because they were afraid of them ‘Trey Way’) and was more busy
helping these young boys prepare for show and get up on time. We stayed in Cyprus for 2 days and
there | saw Tekashi69 not as Tekashi69, but as Danny. A sweet boy who just wanted to swim and
noticed that he didn't have this in his youth. We still had 1 festival and show to do after Cyprus and |
had booked flights to Greece to enjoy 3 days before the final shows were done. Before the show in
Cyprus | spoke to Danny on the phone all the time and he was restless. Danny came to me and said
please | have to go to New York, so | arranged everything that he could fly after the show and would
then come back to the Netherlands to do the festival. | brought him to the airport alone and in the
car he unpacks everything and starts giving me the cash and his personal property and gave it to
Andrew. | didn't understand it. When he had to go through customs we just cuddled and said see you
in Amsterdam, but at that moment | felt that Danny was scared.

| found out the next day because he was arrested at JFK Airport. | did not know what would happen
and whether he was released on time to come to the Netherlands and flew to Greece with the rest of
the crew and | had some nice days with them and learned more about what was going on with Danny
. Danny was released that weekend, but couldn't be on time for the last 2 shows. After Greece, |
booked his crew flights to New York and said goodbye. | did not speak to Danny but | did have a few
festivals with him in August and | was already busy doing it again in September in Europe because
there was a lot of demand for Tekashi69. During his festival, our Tour Manager David called me to
talk to me, | spoke to him about the internship in Helsinki and explained to him that he could do this
festival because another artist had canceled. He understood me and did the festival. | had to return
to America for another show and would be the last festival, but | had to be there as Tour Manager
because otherwise he wouldn't do it. | even know that | have changed my vacation with my family so
that | could be on time for the other festivals. We met in Dusseldorf, Germany and shotti was not
here. Danny asked me clarification here because of contracts and told me something about Shotti
which | did not understand at the time, because he had come here with security guards called
"Shadow" and "Sammy" and another DJ (DJ Punch) and did not understand why security officers
were needed in Europe.

| did the shows and he would do Made in America on September 1, 2018 and then he would come
back to Europe on September 4 to do a 12-day Tour, which was agreed with Will Cornish. | flew
September 4 to Stockholm, Sweden to do our first show. | was called, Tekashi69 was not on the plane
to Europe and no one would come. | called Will Cornish and asked for explanation. | have Justin
Kobay (business manager Tekashi69) and his entertainment Called Lawyer "Bob Celestin" and
explained that promoters wanted to sue him, but because | did not want that, something had to be
arranged, but none of these 3 people could or would not help me so that Tekashi69 was not charged
and still come to Europe. | called Steve (Mta booking and asked how | could reach Danny), | then flew
to New York to speak to his lawyer. | had the number of his friends Andrew and Will, but they didn't
know where he was and told me that they would rather not go to him in New York because of Trey
Way. | flew to New York and | ended up with Shotti, because nobody could help me. Shotti brought
me to Danny in a hotel in Manhattan. Here | found out that Danny had already told Will Cornish, that
he could not come because he had obligations. His album had to be ready and he had a Jawsuit that |

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 16 of 18

knew nothing about. | had good business relations with him, but not privately (1 knew almost nothing
about him and only heard some things) | talked and explained what damage it would cause me and
him. After a good conversation with Danny he said ok, but that he had to leave first and that he
would come in a few days and that the first missed shows had to be moved. | arranged everything
and then flew to Moscow a few days later to start his Tour. During this Tour | talked to him and got to

know him better in private. He did his shows and was scared to go to jail because of the Manhattan
case.

| started to see this Danny as my son and he had a lot of love for me. | didn’t forget that he came to
Europe personally for me so that the promotors wouldn’t be able to sue me for an breach of the
performance-agreement. During this Tour he was ina lot of pain and was afraid to go to jail for 3
years (1 didn't understand what his lawyers were doing and | even felt that the publicity and attention
was more important for them, than Danny ,which made me angry .| wanted to help him, but | did
not know exactly how, | met Elis from New York at the show we had with Tekashi69 in Ibiza, Spain
and spoke to him regularly and asked if he could help Danny with an lawyer. Elis introduced me to
Dawn Florian (now Danny’s Lawyer) and Danny didn't want to fly to New York after the last European
show. | did talk to him that he had to go, because you don't want to run away all your life from a
problem. He wanted to meet Arjan Robben, Danny told me he was a big fan of him. (Dutch
professional soccer who plays for Bayern Munich). | arranged through friends that we could come to
this soccer club and meet all the players.

| booked several time flights to New York for the crew, but then Danny said after not wanting to go.
I'm going tomorrow. | felt very sorry for Danny. |! see him as my own son, | didn't want to take the
join away we had all the time, because he had to go to jail for three years. In his head he was very
stressed. | didn't force him. because | knew exactly how he felt. | even arranged a show for him in
Dubai a show and we flew to there! During our stay in Dubai, | gave him advice and we became even
more closer with each other. During our stay in Dubai, i knew that Danny did not want anything to do
with Shotti and rather wanted to get away from him and that he was not allowed to fix anything in
terms of shows or even money.

| had a lot of arguments with my wife Denisa, because | had been away for more than a month,
because | felt sorry for Danny and didn't want to leave him and | wanted to support him mentally on
every part i could.

My wife and my children missed me, | decided to go home. We had dinner together in the restaurant
and when we walked to the elevator of the hotel. | told Danny that | had booked my flight back to
home .I would go to the airport in an hour. | could tell from his eyes, that he could almost cry, but |
could do nothing else because | didn't want to lose my family. | arrived at the airport and wanted to
check in and grabbed my purse to grab my passport and saw that | had Danny's passport and credit
card, (Shadow "the security guard" had previously left to America from Dubai and handed it to me). |
tried to reach someone from his friends to pick-up his passport and credit card at the airport, but |
couldn’t reach nobody. | called my wife and told me what had happened to me. | told her God
brought Danny into my life and this was just a sign .| ask her not to be angry and | had to go back to
him. | leaved the airport and arrived at the hotel where we stayed. Danny was very happy to see me.
He also promised me that he would go to New York and that | should go with him .| told him after he
goes to New York | would go to the Netherlands, but Danny begged me to come to NEW YORK! I had
my whole family fly over to America and assisted him during the legal proceedings, but after the
Manhatten case Danny got PROHOBATIOIN and we were all happy. My family was in Orlando (1 HAD
ROUND FLIGHT ORLANDO — NEW YORK ONLY TO BE ASUPPORT AT the lawsuit) | talked a little bit
with Dawn Florian OUTISIDE AFTER THE LAWSUIT and explained that | GO back to Orlando. | had not

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 17 of 18

spoken to Danny myself, but on the way to the airport | was called by Danny and invited me. First he
had dinner with Elliot Grainge, his label boss. He wanted to introduce us to each other, because Eliot
and | had not become friends during the European Tour. After that we would go to his house to
celebrate his daughter's birthday. | was on my way and was called that there was shooting and not to
go there. | flew BACK to Orlando and then to House with my family. | was working on a new
European Tour in January 2019 for 18 shows and had an endorsement deal for Danny. | myself flew
to Los Angeles to discuss these matters with him. | discussed that with him, even though Shotti said
he could do it. | stayed 2 days and everything was fixed with Danny and he also posted it on his
instagram the first 5 shows in Europe and the rest would followed up. One day Danny phoned me
through Sammy (security guard) and told me he was done with Mta booking and shotti etc ... and
wanted to continue working only with me, but | had to break my business relationship with Mta and
Shotti.

| have seen and heard a lot and had a lot of confusions that | did not understand, but | have
experienced a few things. ‘Tekashi69” is an image that is normal in rap scene and everyone has big
talk and must look tough and look like a gangster because otherwise you don't become popular! It
was more an act. Danny loves music and goes on an internship and is one of the best entertainers
and marketeers in the world.

From my own experience and everything | can puzzle that Danny is just a boy who wanted to belong
to something. | lost my father and so did Danny (we were both young and this was a impact for us
both) and made the wrong choices in our lives .| know how he feels now he is in jail , but | know one
thing for sure. Danny is a sweet boy, who only needs good supervision, | have a lot seen with his own
eyes who he is and can tell you that | respect him and have a lot of love for him. | know he also made
mistakes. He has been Trey way because of his image and in the end he was to deep and didn't know
a way back. | assisted him in Europe and saw only a lovely boy who treated everyone well and all
organizers and people who came into contact with him in Europe will confirm this. | can tell you that
he made money, but not so much for him. He loved shoes and his jewelry (you must have that as a
rapper, otherwise you will not be seen as "THE RAPPER" Image. | have seen that he saw a roaming
family sleeping in the street in Brussels (woman with 3 young children from Romania ) and Danny
was surprised and could not believe that this was also in Europe and walked over to this family and
pressed a pack of money in her hand and told that she could use this to get a better life Secondly he
was always polite to organizers and did his thing and gave everything to the fans. If we were walking
somewhere in town, he was always ready for pictures with fans or chat (and not just one, but
hundreds). Third, always booked business class for him and to Dubai (with emirates) and just came to
sit with us at the coach. he did not attach much value to money! | even went to H&M with him to buy
his suit that he wore in his court case. | can continue endlessly what | experienced with him, but then
| write another 100 extra page's. | have written this long letter so that you understand me and what |
have experienced. | have many similarities in my life as Danny and have experienced the same ina
different way, but | know for sure this boy is the nicest boy | have met and | do not regret a day what
| had to go through (relationship problem, financial setbacks and conflicts with my business
relationship because | always support Danny and will never drop him and therefore | have no more
business with them) | love Danny as my own son and | know that if we don't drop him, but support
and guide him, then he will be the ideal son-in-law. | believe and trust him with my life and | ask you
to give him a chance to pick up his life again, because detention will only make him bitter and let this
Daniel Hernandez flourish in his life and you will never regret Tekashi69 is an image, but Daniel

 
Case 1:18-cr-00834-PAE Document 388-7 Filed 12/11/19 Page 18 of 18

Hernandez is a sweet, kind and caring boy who made some mistakes (and young people make
mistakes). | am sorry that this letter is very long, but otherwise | could not explain what | experienced
and felt. God give me a second change and | took it with both hands and Hope Danny get this change

also.

Thank you for reading and once again and apologizes for this long letter.

Jawuz Akcay

 
